                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                            DOC #:
 JERMAINE COOPER,                                           DATE FILED: 3/4/2019
                                 Petitioner,
                                                                   16-CV-0629 (VEC)
                     -against-
                                                                         ORDER
 THOMAS GRIFFIN,

                                 Respondent.

VALERIE CAPRONI, United States District Judge:

       Petitioner Jermaine Cooper, appearing pro se, filed a Petition for a Writ of Habeas

Corpus, pursuant to 28 U.S.C. § 2254, challenging his convictions in New York State Supreme

Court, New York County, for robbery in the first degree, criminal possession of a weapon in the

third degree, menacing in the second degree, and petit larceny. See Pet., Dkt. 1. On

February 11, 2019, Magistrate Judge Barbara Moses issued a Report and Recommendation

(“R&R”) recommending that the Petition be denied in its entirety. See R&R, Dkt. 18. No party

submitted objections to the R&R. For the following reasons, the R&R is ADOPTED in full.

The Petition is DENIED.

                                           DISCUSSION

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Where, as here, no timely objection has been made by either

party, “a district court need only find that there is no clear error on the face of the record in order

to accept the report and recommendation.” Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 211

(S.D.N.Y. 2013) (internal quotation marks omitted); see also Adams v. New York State Dep’t of

Educ., 855 F. Supp. 2d 205, 206 (S.D.N.Y. 2012) (a district court “may adopt those portions of
                                                   1
the [magistrate’s] report to which no ‘specific, written objection’ is made, as long as the factual

and legal bases supporting the findings and conclusions set forth in those sections are not clearly

erroneous or contrary to law.” (quoting Fed. R. Civ. P. 72(b))). Failure to file timely objections

to the magistrate’s report constitutes a waiver of those objections both within the district court

and on appeal. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); Small v. Sec’y of Health &

Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam).

       The Court finds no clear error in Judge Moses’s R&R. Even assuming that Petitioner’s

claims were not procedurally barred and that the Court were required to review those claims

de novo, the claims would fail on the merits. See R&R at 19–25. Petitioner offers no reason

why a subpoena for video surveillance footage would have made any difference in his trial, given

that numerous witnesses testified that such footage did not exist. See id. at 20–21. Further,

Petitioner’s claim that his attorney should have subpoenaed cell-phone and GPS records rests on

speculation regarding what those records would have contained, see R&R at 21, a showing that

is not sufficient to establish ineffective assistance of counsel, see, e.g., Eisemann v. Herbert, 401

F.3d 102, 109 (2d Cir. 2005). In any event, even if the cell-phone and GPS records contained

evidence favorable to Petitioner, Petitioner has not shown a substantial likelihood that the verdict

would have been different had these items been received into evidence, given the overwhelming

evidence adduced against Petitioner at trial, see R&R at 1–4.

       As to Petitioner’s claim that his attorney should have moved for a mistrial or a

continuance based on the People’s failure to call a video custodian, the Court finds no clear error

in Judge Moses’s determination that this decision did not constitute deficient performance or

cause Petitioner prejudice. See id. at 22–23. Indeed, given the number of witnesses who



                                                  2
testified about the unavailability of video surveillance footage, see id. at 5–6, this witness would

likely have been cumulative.

       Finally, as to Petitioner’s claim of ineffective assistance of appellate counsel, the Court

finds no clear error in Judge Moses’s determination that Petitioner’s appellate counsel was not

ineffective for failing to argue ineffective assistance of trial counsel, given that Petitioner’s claim

for ineffective assistance of trial counsel is meritless. See id. at 23–25.

                                          CONCLUSION

       For all the foregoing reasons, this Court ADOPTS the R&R in its entirety. The Petition

is DENIED. Because Petitioner has not made a substantial showing of the denial of a

constitutional right, the Court declines to issue a certificate of appealability. See Middleton v.

Attorneys Gen., 396 F.3d 207, 209 (2d Cir. 2005) (per curiam). In addition, because the R&R

gave the parties adequate warning, see R&R at 26, the parties’ failure to file written objections to

the R&R precludes appellate review of this decision. See Caidor v. Onondaga County, 517 F.3d

601, 604 (2d Cir. 2008). Accordingly, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal from this Order would not be taken in good faith, and permission to proceed in forma

pauperis for purposes of appeal is denied.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Petitioner, to

note mailing on the docket, to terminate all open motions, and to CLOSE the case.

SO ORDERED.

 Dated: March 4, 2019
        New York, New York

                                                                VALERIE CAPRONI
                                                              United States District Judge


                                                  3
